Detailed Office Action
The communication dated 2/20/2022 has been entered and fully considered.
Claim 1 has been amended.  Claims 1-12 are pending with claims 9-12 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
In light of amendments the 112 1st rejections have been withdrawn.
In light of amendment the De WITT rejections have been withdrawn.
In light of amendment the ALLAN rejections have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by U.S. 2,711,371 LURIE, hereinafter LURIE.
As for claims 1 and 2, LURIE discloses mixing pulp fiber suspension with barium hydroxide and alum (aluminum sulfate) to form barium sulfate [claim 1 and 2].  The suspension is then formed into a sheet of paper [claim 1].  LURIE therefore meets step (iii) of the instant claim and teaches the inorganic particle barium sulfate.  The Examiner notes that the other limitations (steps (i), (ii), (iv), and (v)) are claimed in the alternate and do not need to be met by LURIE.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2,711,371 LURIE, hereinafter LURIE, in view of U.S. 2008/0090032 PERRIN et al., hereinafter PERRIN, or in the alternate, PERRIN in view of LURIE.
As for claims 3-7, LURIE teaches the features as per above.  LURIE fails to disclose coating or making a laminate.  PERRIN discloses taking a paper and coating it to make a laminate [abstract].  The sheet can be printed on [abstract].  At the time of the invention it would be obvious to coat the paper of LURIE to make a laminate.  The person of ordinary skill in the art would be motivated to do so to make higher value laminate products from the paper [0002].
In the alternative PERRIN teaches coated paper and laminates.  PERRIN does not disclose the claimed paper with inorganic compounds.  At the time of the invention it would be obvious to substitute the paper of LURIE for the paper of PERRIN.  The person of ordinary skill in the art would be motivated to do so to as the paper of LURIE is improved weight and opacity [col. 1 lines 8-11] and improving the white-water systems during papermaking [col. 1 lines 15-20]
Claims 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2,711,371 LURIE, hereinafter LURIE, in view of U.S. 2007/0144419 LEE, hereinafter LEE, or in the alternate, LEE in view of LURIE.
As for claims 3, 7 and 8, LURIE teaches the features as per above.  LURIE fails to disclose a non-woven bonded to the paper. LEE discloses taking a paper and bonding a non-woven felt thereto [abstract].  At the time of the invention it would be obvious to add the non-woven layer of LEE to the paper of LURIE    The person of ordinary skill in the art would be motivated to do so to make higher value embroidery product that allows for embroidering, printing, and embossing on the same machine [0002].
In the alternative LEE teaches a printing paper with a non-woven middle layer.  LEE does not disclose the claimed paper with inorganic compounds.  At the time of the invention it would be obvious to substitute the paper of LURIE for the paper of LEE.  The person of ordinary skill in the art would be motivated to do so to as the paper of LURIE has improved weight and opacity [col. 1 lines 8-11] and improving the white-water systems during papermaking [col. 1 lines 15-20].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748